          Case 5:15-cr-00365-BLF Document 93 Filed 07/15/21 Page 1 of 3




             UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                San Jose Venue


                         Request for Early Termination of Supervision


 Person Under Supervision                          Docket Number
 Nima Kalbasi                                      0971 5:15CR00365-001 BLF

 Name of Sentencing Judge: The Honorable Beth Labson Freeman
                           United States District Judge

 Date of Original Sentence:      June 20, 2017

 Original Offense: Misdemeanor Computer Intrusion, 18 U.S.C. §§1030(a)(2)(C) and (2)(A), a
 class A misdemeanor.

 Original Sentence: 5 year term probation.

 Special Conditions: $25 special assessment; not possess or use a computer without prior
 approval from probation office; computer search.

 Prior Form(s) 12: None.

 Type of Supervision                               Date Supervision Commenced
 Probation                                         June 20, 2017
 Assistant U.S. Attorney                           Defense Counsel
 Susan Knight                                      Daniel Barton (Retained)


                         Petitioning the Court to Take Judicial Notice

Petitioning the Court to consider the client for early termination of supervision.

                                               Cause

Mr. Kalbasi has completed four years of his five-year term of Probation, with completion
scheduled for June 19, 2022. During this time, Mr. Kalbasi has been cooperative and compliant.
Additionally, he has paid his special assessment in full.

While on supervision, Mr. Kalbasi has worked for X-Matik, Inc in Toronto, Canada, earning
approximately $2,432.62 per month. He has lived in Toronto, Canada for the past four years.
Throughout supervision, he has demonstrated stability in his home, employment, and the ability
to support himself through his employment.


                                                                       NDC-SUPV-FORM 12B(2) 4/6/2015
          Case 5:15-cr-00365-BLF Document 93 Filed 07/15/21 Page 2 of 3

RE:    Kalbasi, Nima                                                                               2
       0971 5:15CR00365-001 BLF
During the time of the offense conduct, as noted in the presentence report, Mr. Kalbasi hacked into
the Tesla computer systems using the login credentials of his former manager and obtained
information of the unreleased Tesla Model X. There is no indication he continues to be involved
in similar criminal conduct.

The Probation Office currently utilizes the evidence-based practice of the Risk Needs Responsivity
Principle in supervising clients. As part of this principle, the Post-Conviction Risk Assessment
Tool (PCRA) is utilized to determine the risk of recidivism posed by an individual. Based on
information provided by both the office and the client, a resulting risk score of High, Moderate,
Low/Moderate, or Low is determined. In addition to the overall risk level, the assessment tool also
identifies specific dynamic risk factors for each client, including cognitions,
education/employment, alcohol/drugs, and social networks, as well as considering the static risk
factor of criminal history. The tool looks at responsivity factors as well, which may impact
supervision goals. The information allows officers to target specific areas where the most positive
impact can be made and where resources should be directed for the best outcome.

The Probation Office currently has approximately 450 cases identified as low risk, of which 255
are placed on a “Low Intensity Supervision” caseload requiring minimal supervision. These cases
do not require field work unless there is a change in circumstances, and report monthly via a written
or electronic form. In an effort to ensure officers have more opportunity to monitor and provide
the appropriate resources and interventions to our most high risk cases, the Probation Office has
reviewed those low risk cases, in which the client is in the final twelve months of supervision with
no history of violence, and per the Risk Needs Responsivity Principle, minimal services are needed
or provided by our office.

On December 10, 2019, Mr. Kalbasi was placed on the Low Intensity Supervision caseload. He
has continued to do well under this level of supervision and has maintained compliance. The Post-
Conviction Risk Assessment was conducted, indicating a low risk of recidivism with Social
Networks and Education/Employment as the dynamic risk factors identified. Based on the PCRA,
low risk clients have only a 3% re-arrest rate during the next assessment period. Evidence shows
low intensity supervision is appropriate in these cases, and eventual early termination. As such, it
is respectfully recommended that Ms. Kalbasi’s probation be terminated at this time.

18 U.S.C. § 3564(c) permits the Court to terminate a term of probation in felony cases after the
expiration of one year of supervision, if the Court is satisfied that such action is warranted by the
conduct of a client and is in the interest of justice. The U.S. Attorney’s Office was contacted and
had no objection.


 Respectfully submitted,                           Reviewed by:



 ___________________________________               ___________________________________
 Michael J. Primeau                                Michael J. Primeau
 Supervisory U.S. Probation Officer                Supervisory U.S. Probation Officer
 Date Signed: July 13, 2021


                                                                       NDC-SUPV-FORM 12B(2) 4/6/2015
         Case 5:15-cr-00365-BLF Document 93 Filed 07/15/21 Page 3 of 3

RE:   Kalbasi, Nima                                                                        3
      0971 5:15CR00365-001 BLF



THE COURT ORDERS:

 X    Early termination of supervision granted
      Early termination of supervision denied
      Other:




    July 15, 2021
___________________________________              ___________________________________
Date                                             Beth Labson Freeman
                                                 United States District Judge




                                                                NDC-SUPV-FORM 12B(2) 4/6/2015
